Citation Nr: 1449236	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1983 to November 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Newington, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PFB, rated 0 percent.  An interim (May 2010) rating decision increased the rating to 10 percent, effective from the date of award of service connection.  In November 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the record.  In March 2014, the case was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

Pursuant to the March 2014 remand instructions, the Veteran was afforded a June 2014 VA examination to assess the severity of his PFB.  The Board notes that there is no diagnostic code specifically applicable to PFB, and it must therefore be rated by analogy either as scarring or disfigurement of the face or neck, or as dermatitis or eczema.  Although the examination report thoroughly addressed the symptoms and features contemplated by the rating criteria for scars or disfigurement of the face or neck, it did not note the percentage of the entire body or exposed areas affected by the Veteran's PFB, findings necessary to alternatively rate the disability as dermatitis/eczema.  Therefore, the examination is inadequate for rating purposes, and a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be scheduled for a skin examination to assess the current severity of his PFB disability, to specifically include both whether there is any associated facial scarring (and if so, its nature, extent, and severity), and whether there is involvement of other parts of the body, and if so its extent.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner must describe all pertinent findings in detail, specifically noting all areas of involvement, and indicating whether or not there is associated facial scarring (and if so, whether the scars are unstable or painful).  The examiner should also note the presence or absence of each of the following eight characteristics of disfigurement: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

The examiner must also specifically identify all parts of the body affected, and provide estimates of the percentage of the entire body and exposed areas affected.  The examiner should also indicate whether the PFB has required systemic therapy (and if so, its duration and frequency).

All opinions must include rationale.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

